       Case 4:19-cv-05844-KAW Document 10 Filed 10/25/19 Page 1 of 2



     Peter Urhausen Esq. SBN 160392
 1   Sean Conley Esq. SBN 130814
 2   GIBBONS & CONLEY
     3480 Buskirk Ave., Suite 200
 3   Pleasant Hill, CA 94523
     T: 925.932.3600
 4   F: 925.932.1623
 5
     Attorney for Defendants CITY OF COTATI, MICHAEL
 6          PARISH, MARK LANDMAN, JOHN MOORE,
            JOHN DELLOSSO, WENDY SKILLMAN,
 7          SUSAN HARVEY, DAMIEN O’BID, VICKI
            PARKER
 8

 9
                                 UNITED STATES DISTRICT COURT
10
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
11

12   LAURIE ELIZABETH ALDERMAN,      )            Case No. 19-cv-05844-KAW
                                     )            Assigned to: Magistrate Judge Kandis A.
13                    Plaintiffs,    )            Westmore
                                     )
14         v.                        )
                                     )            CONSENT TO MAGISTRATE JUDGE
15   CITY OF COTATI, MICHAEL PARISH, )
     MARK LANDMAN, JOHN MOORE,       )
16   JOHN DELLOSSO, WENDY SKILLMAN, )             Action Filed: September 19, 2019
     SUSAN HARVEY, DAMIEN O’BID,     )
17   VICKI PARKER.                   )
                                     )
18                                   )
                      Defendants.    )
19                                   )
                                     )
20                                   )
                                     )
21

22

23
                In accordance with the provisions of 28 U.S.C. section 636(c), Defendants CITY OF
24
     COTATI, MICHAEL PARISH, MARK LANDMAN, JOHN MOORE, JOHN DELLOSSO,
25
     WENDY SKILLMAN, SUSAN HARVEY, DAMIEN O’BID, and VICKI PARKER voluntarily
26
     consent to have United States Magistrate Judge Kandis A. Westmore conduct all further
27
     proceedings in this case, including trial and entry of final judgment. Plaintiff understands that
28                                                   1
      CONSENT TO MAGISTRATE JUDGE                                           Case No. 19-cv-05844-KAW
       Case 4:19-cv-05844-KAW Document 10 Filed 10/25/19 Page 2 of 2



 1   appeal from the judgment shall be taken directly to the United States Court of Appeals for the
 2   Ninth Circuit.
 3

 4
     Dated:    October 25, 2019                 GIBBONS & CONLEY
 5

 6                                         By: /s/ Peter Urhausen
                                               PETER A. URHAUSEN, ESQ.
 7                                             Attorney for Defendants CITY OF COTATI,
                                               MICHAEL PARISH, MARK LANDMAN, JOHN
 8                                             MOORE, JOHN DELLOSSO, WENDY
                                               SKILLMAN, SUSAN HARVEY, DAMIEN
 9                                             O’BID, VICKI PARKER
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28                                                 2
     CONSENT TO MAGISTRATE JUDGE                                         Case No. 19-cv-05844-KAW
